Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  October 12, 2018                                                                                      Stephen J. Markman,
                                                                                                                  Chief Justice

  157891 & (50)(53)                                                                                          Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                            Kurtis T. Wilder
                                                                                                      Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff-Appellee,
  v                                                                  SC: 157891
                                                                     COA: 335396
                                                                     Oakland CC: 2015-256959-FC
  ROBERT DAREN HALE,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion to add new grounds is GRANTED. The
  application for leave to appeal the April 10, 2018 judgment of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court. The motion for an evidentiary hearing is DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            October 12, 2018
         p1009
                                                                                Clerk